Exhibit 99.3 Casita Inc PRO-FORMA FINANCIAL STATEMENTS September 30, 2009 (Unaudited) Casita Inc CONTENTS PAGE 1 PRO-FORMA COMBINED BALANCE SHEET AT SEPTEMBER 30, 2009, (Unaudited) PAGE 2 PRO-FORMA COMBINED STATEMENT OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTMEBER 30, 2009 (Unaudited) PAGE 3 SIGNIFICANT NOTES AND ASSUMPTIONS TO PRO-FORMA COMBINED FINANCIAL STATEMENTS (Unaudited) Casitas Inc Pro FormaCombined Balance Sheet September 30, 2009 (Unaudited) Pro Forma Adjustments ASSETS Envision Solar Interantional, Inc Casita, Inc Dr Cr Pro Forma Current Assets Cash and Cash Equivalents 20,376 165 (1) 165 20,376 Trade Accounts Receivable 39,488 39,488 Costs in excess of billings on uncompleted contracts 14,254 14,254 - Total Current Assets 74,118 165 74,118 Other Assets Net Property, Plant and Equipment 313,700 313,700 Deposits 33,390 33,390 Total Other Assets 347,090 347,090 Total Assets 421,208 165 421,208 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable 1,122,545 100 (1) 100 1,122,545 Accounts Payable-related party 1,168 1,168 Accrued expenses 415,245 415,245 Sales tax Payable 36,828 36,828 Billings in excess of costs on uncompleted contracts 125,324 125,324 Niotes Payable Officer 34,204 34,204 Note Payable net of discount 452,377 452,377 Note Payable-Evey 100,000 100,000 Loan Paayble Director 18,145 (1) 18,145 - Total Current Liabilities 2,287,691 18,245 2,287,691 Total Liabilities 2,287,691 18,245 2,287,691 Stockholders' Equity Common stock 5,048,852 9,000 (2) 5,013,852 39,000 (1) 5,000 Additional Paid-In Capital 9,807,150 27,000 (1) 23,080 14,817,002 (2) 4,959,772 Accumulated deficit (16,722,485 ) (54,080 ) (2) 54,080 (16,722,485 ) Total Stockholders' Equity (1,866,483 ) (18,080 ) (1,866,483 ) Total Liabilities and Stockholders' Equity 421,208 165 421,208 See Summary of Significant Notes and Assumptions to Pro Forma Financial Statements 1 Casita Inc Proforma Statement of Operations Nine Months Ended September 30, 2009 (Unaudited) Pro Forma Adjustments Nine Months Ended Historical Dr Cr September 30, 2009 Envision Solar International Inc Casita, Inc Pro Forma Revenues $ 715,522 $ - $ 715,522 Cost of Sales - Materials - - Consultants 331,647 331,647 Desgin 9,900 9,900 Subcontractors - - Other Cost of Revenues 24,869 24,869 Total Cost of Revenues 366,416 - 366,416 Gross Profit 349,106 - 349,106 Selling, General and Administrative Expenses 3,549,654 12,542 (3) 12,542 3,549,654 Net Operating Income (loss) (3,200,548 ) (12,542 ) (3,200,548 ) Other Inceom (Expense) Other Income 33,692 33,692 Interest Expense (387,604 ) (387,604 ) Total Other Income (Expense) (353,912 ) - (353,912 ) Income (Loss) Before Income Tax Expense (3,554,460 ) (12,542 ) (3,554,460 ) Income Tax Expense 3,219 3,219 Net Income (Loss) $ (3,557,679 ) $ (12,542 ) $ (3,557,679 ) See Summary of Significant Notes and Assumptions to Pro Forma Financial Statements 2 Casita Inc. SIGNIFICANT NOTES AND ASSUMPTIONS TO PRO-FORMA FINANCIAL STATEMENTS (Unaudited) (1) The accompanying unaudited pro-forma financial information reflects the financial statements of Casita, Inc. and Envision Solar International, Inc. regarding a planned acquisition of Envision Solar International, Inc. The pro-forma adjustments to the balance sheet give effect to the acquisition as if it occurred on September 30, 2009 and the pro-forma statement of operations gives effect to the acquisition as if it occurred on January 1, 2009.The acquisition is treated as a recapitalization of Envision Solar International, Inc. since Casita Inc. is an inactive publicly held corporation and the stockholders of Envision Solar International, Inc. will obtain a controlling 67% interest in the voting common stock of Casita Inc. as a result of the acquisition.Accordingly, the assets and liabilities of Casita Inc. are recorded at their historical cost on the books of Envision Solar International, Inc with a balancing charge to additional paid-in capital.In addition, the common stock issued to the Envision Solar International, Inc. stockholders is recorded as common stock at par value with a balancing charge to additional paid-in capital.Under recapitalization accounting, the historical results of operations are those of Envision Solar International, Inc. and the results of operations of Casita, Inc. are included only from the acquisition date. (2) Significant assumptions include (a) the stock holders of Envision Solar International, Inc. are issued 8,000,000 new Casita Inc. common shares,(b) a transfer of all assets and liabilities of Casita, Inc. to its wholly owned subsidiary, Casita Enterprise Holdings, Inc. (“Splitco”) and then transfer of all common shares of Splitco to certain former shareholders of Casita, Inc. in exchange for the cancellation of 5,000,000 common shares of Casita, Inc. by such shareholders(c) Casita, Inc forward splits its common stock by3.25 (d)no operations of Casita Inc are included from the acquisition date since it is assumed that if Envision Solar International, Inc. obtained control of Casita Inc on January 1, 2009 the operations of Casita, Inc. would have ceased at that time.In addition, no transactions that may have occurred subsequent to September 30, 2009 have been considered. (3) The following reflect the pro forma adjustments as of September 30, 2009 First adjustment is to reflect the split off and to reflect the related cancellation of 5,000,000 outstanding shares of common stock with a par value of Accounts Payable $ 100 Loan Payable Director $ 18,145 Common Stock $ 5,000 Additional Paid in Capital $ 23,080 Cash $ 165 3 Casita Inc. SIGNIFICANT NOTES AND ASSUMPTIONS TO PRO-FORMA FINANCIAL STATEMENTS (Unaudited) The second adjustment is to reflect the issuance of 8,000,000 common shares to Envision Solar International, Inc. and adjustment of the common stock to 39,000,000 shares outstanding and to eliminate the accumulated deficit of Casita, Inc. Common Stock $ 5,013,852 Accumulated Deficit $ 54,080 Additional Paid in Capital $ 4,959,772 The third adjustment removes the operations of Casita, Inc. from January 1, 4
